Citation Nr: 1228512	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran had active service from November 1943 to June 1944.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2010, the Board remanded the Veteran's case to the RO for additional evidentiary development, to include obtaining service treatment records and outstanding VA treatment records, as well as affording the Veteran VA examinations.  In addition to the issues identified on appeal above, the July 2010 remand order addressed the issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for right knee, right hip, right shoulder, neck, and coccyx disabilities, claimed as due to an in-service slip-and-fall injury.  The RO granted service connection for these disabilities in a rating decision dated July 2012.  To date, the Veteran has not expressed disagreement with the disability ratings or effective dates assigned.  Therefore, these issues are not before the Board at this time for appellate consideration.

In August 2010, the Veteran requested service connection for a left knee disability, right leg shortening, and a head injury.  The issue of entitlement to total disability rating based on individual unemployability due to a service-connected disability has also been raised by the record.  See July 2012 Appeals Management Center note.  Therefore, these issues are referred for any appropriate action. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Preliminarily, the record shows that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center and could not be reconstructed.  Subsequent efforts to obtain the Veteran's service treatment records from alternate sources were unsuccessful and the Veteran was notified of this development in January 2011.  In January 2012, the RO issued a formal finding of unavailability with respect to the Veteran's service treatment records.  The Veteran was notified of this development by way of a July 2012 supplemental statement of the case. 

In the July 2011 remand order, the Board requested, among other things, that a VA audiological examination be conducted to determine the etiology of the Veteran's currently diagnosed bilateral hearing loss and tinnitus.  The examination was performed in October 2011.  The examiner acknowledged that the Veteran was exposed to gunfire during basic training without the benefit of hearing protection.  The Veteran also denied post-service occupational or recreational noise exposure.  

However, the examiner indicated that providing an etiological opinion linking the Veteran's bilateral hearing loss to his period of active service could not be done without resort to mere speculation.  In the absence of the Veteran's in-service audiograms, the examiner stated that it was "impossible" to determine whether the Veteran's hearing loss disability existed prior to active military service and/or how much of the Veteran's hearing loss disability was the result of active military service.  Similarly, the examiner concluded that the Veteran's currently diagnosed tinnitus was "less likely than not" caused by or the result of military noise exposure.  In reaching this conclusion, the examiner noted in part that the Veteran's service treatment records were silent for tinnitus complaints and that the Veteran later denied subjective complaints of tinnitus in an April 2010 VA audiological consultation. 

The Board finds this examination report to be inadequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  In this regard, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Additionally, the inquiry in this case is not how much of the Veteran's hearing loss disability is due to his period of active military service, but whether any of the hearing loss disability is related to service.  The Board also notes that private treatment records dated earlier in April 2010 (as well as prior to that date) show subjective complaints of ringing in the ears.  Consequently, the Board determines that the Veteran must be afforded another VA examination on remand to determine the etiology of the currently diagnosed bilateral hearing loss and tinnitus, and the relationship to service, if any. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA audiology examination by an examiner other than the October 2011 examiner to determine the etiology of the currently diagnosed bilateral hearing loss and tinnitus.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any other lay statements of record, the examiner must express an opinion as to whether any degree of the Veteran's currently diagnosed bilateral hearing loss at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  

The examiner must also express an opinion as to whether the Veteran's currently diagnosed tinnitus at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



